
	
		III
		110th CONGRESS
		1st Session
		S. RES. 117
		IN THE SENATE OF THE UNITED STATES
		
			March 22, 2007
			Mr. Hagel (for himself,
			 Mr. McCain, Mr.
			 Kerry, Mr. Warner,
			 Mr. Allard, Mr.
			 Biden, Mr. Grassley,
			 Ms. Landrieu, Mr. Lugar, Mr.
			 Harkin, Mr. Inhofe,
			 Mrs. Clinton, Ms. Collins, Mr.
			 Dodd, Mr. Roberts,
			 Mr. Reed, Mr.
			 Domenici, Mr. Salazar,
			 Mr. Voinovich, Mr. Levin, Mr.
			 Vitter, Ms. Mikulski,
			 Mr. Burr, Mr.
			 Nelson of Nebraska, Mr.
			 Bingaman, Mr. Lieberman,
			 Mr. Feingold, Mr. Schumer, Ms.
			 Cantwell, Mr. Brown,
			 Mr. Durbin, Ms.
			 Murkowski, Mr. Kennedy,
			 Mr. Specter, Mrs. McCaskill, Mr.
			 Brownback, Mr. Obama,
			 Mr. Crapo, Mr.
			 Pryor, Mr. Stevens,
			 Mr. Nelson of Florida,
			 Mr. Sununu, Mr.
			 Tester, Mr. Craig,
			 Mr. Conrad, Mr.
			 Graham, Mr. Byrd,
			 Mr. Lautenberg, Mr. Inouye, Mr.
			 Akaka, Mr. Baucus,
			 Mrs. Feinstein, Mrs. Boxer, Mr.
			 Coleman, Mr. Chambliss,
			 Mr. Corker, Mr.
			 Ensign, Mr. McConnell,
			 Ms. Stabenow, Mr. Lott, Mr.
			 Cardin, Ms. Snowe,
			 Mr. Dorgan, Mr.
			 Enzi, and Mr. Alexander)
			 submitted the following resolution; which was referred to the
			 Committee on Veterans'
			 Affairs
		
		RESOLUTION
		Commemorating the 25th anniversary of the
		  construction and dedication of the Vietnam Veterans Memorial.
	
	
		Whereas 2007 marks the 25th anniversary of the
			 construction and dedication of the Vietnam Veterans Memorial in Washington,
			 DC;
		Whereas the memorial displays the names of more than
			 58,000 men and women who lost their lives between 1956 and 1975 in the Vietnam
			 combat area or are still missing in action;
		Whereas every year millions of people in the United States
			 visit the monument to pay their respects to those who served in the Armed
			 Forces;
		Whereas the Vietnam Veterans Memorial has been a source of
			 comfort and healing for Vietnam veterans and the families of the men and women
			 who died while serving their country; and
		Whereas the memorial has come to represent a legacy of
			 healing and demonstrates the appreciation of the people of the United States
			 for those who made the ultimate sacrifice: Now, therefore, be it
		
	
		That the Senate—
			(1)expresses its
			 support and gratitude for all of the men and women who served honorably in the
			 Armed Forces of the United States in defense of freedom and democracy during
			 the Vietnam War;
			(2)extends its
			 sympathies to all people in the United States who suffered the loss of friends
			 and family in Vietnam;
			(3)encourages the
			 people of the United States to remember the sacrifices of our veterans;
			 and
			(4)commemorates the
			 25th anniversary of the construction and dedication of the Vietnam Veterans
			 Memorial.
			
